Title: From Thomas Jefferson to James Madison, 8 September 1793
From: Jefferson, Thomas
To: Madison, James



Sep. 8. 93.

I have received and am charmed with No. V. I thought the introduction an useful lesson to others as I found it to myself, for I had really, by constantly hearing the sound, been led into a pretty free use of it myself. I struck out the passage you desired in the last page. I struck out also the words ‘and neutrality’ in the following passage ‘taking the proclamation in it’s proper sense as reminding all concerned that as the US. were at peace, the laws of peace and neutrality were still obligatory.’ Also a paragraph of 4. lines that a minister from France was hourly expected when the proclamation issued.—There was one here at the time—the
 
other did not arrive in 6. weeks.—To have waited that time would have given full course to the evil.
I went through Franklin with enchantment; and what peculiarly pleased me was that there was not a sentence from which it could be conjectured whether it came from N. S. E. or West. At last a whole page of Virginia flashed on me. It was in the section on the state of parties, and was an apology for the continuance of slavery among us. However this circumstance may be justly palliated, it had nothing to do with the state of parties, with the bank, encumbered a good cause with a questionable argument; many readers who would have gone heart and hand with the author so far would have flown off in a tangent from that paragraph.—I struck it out. Justify this if you please to those concerned, and if it cannot be done say so and it may still be reestablished.—I mentioned to you in my last that a Fr. Consul at Boston had rescued a vessel out of the hands of a marshal by military force. Genet has at New York forbidden a marshal to arrest a vessel and given orders to the French squadron to protect her by force. Was there ever an instance before of a diplomatic man overawing and obstructing the course of the law in a country by an armed force?—The Yellow fever increases. The week before last about 5. a day died. This last week about 11. a day have died; consequently from known data about 33. a day are taken, and there are about 330. patients under it. They are much scattered through the town, and it is the opinion of the physicians that there is no possibility of stopping it. They agree it is a non-descript disease, and no two agree in any one part of their process of cure. The Presidt. goes off the day after tomorrow as he had always intended. Knox then takes flight. Hamilton is ill of the fever as is said. He had two physicians out at his house the night before last. His family think him in danger, and he puts himself so by his excessive alarm. He had been miserable several days before from a firm persuasion he should catch it. A man as timid as he is on the water, as timid on horseback, as timid in sickness, would be a phaenomenon if the courage of which he has the reputation in military occasions were genuine. His friends, who have not seen him, suspect it is only an autumnal fever he has. I would really go away, because I think there is rational danger, but that I had before announced that I should not go till the beginning of October, and I do not like to exhibit the appearance of panic. Besides that I think there might serious ills proceed from there being not a single member of the administration in place. Poor Hutcheson dined with me on Friday was sennight, was taken that night on his return home, and died the day before yesterday. It is difficult to say whether the republican interest has suffered more by his death or Genet’s extravagance. I sometimes cannot help seriously believing the latter to be a Dumourier, endeavoring to draw us into the war against France as
 
Dumourier, while a minister, drew on her the war of the empire.—The Indians have refused to meet our Commissioners unless they would make the Ohio a boundary by preliminary condition. Consequently they are on their return and we may suppose Wayne in movement.—Since my last which was of the 1st. your’s of the 22d. Aug. and 2d. Sep. are received. Adieu.
